Citation Nr: 9913459	
Decision Date: 05/18/99    Archive Date: 05/26/99

DOCKET NO.  96-42 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased evaluation for chronic 
pharyngitis with tonsillectomy, currently evaluated as 10 
percent disabling.

2.  Entitlement to a compensable evaluation for calculus of 
the left kidney and ureter with pyelonephritis.

3.  Entitlement to a compensable evaluation for calculus of 
the right kidney from July 1991.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from December 1950 to December 
1952.

Initially, the Board of Veterans' Appeals (Board) notes that 
in response to the May 1995 rating decision that denied 
increased evaluations for the issues on appeal, the veteran 
filed a premature Department of Veterans Affairs (VA) Form 9 
in July 1996.  In his July 1996 VA Form 9, although the 
veteran denied that he wanted a hearing before a member of 
the Board, he also indicated that he wanted a hearing before 
a member of the Board at the local regional office (RO).  The 
veteran was then advised by the RO that the July 1996 VA Form 
9 was accepted as a notice of disagreement, but was not being 
accepted as a substantive appeal in view of the lack of a 
statement of the case (SOC).  

Thereafter, the veteran filed a VA Form 21-4138 which he 
identified as a substantive appeal, and the veteran was again 
informed that this was premature in light of the fact that 
there was still no SOC.  Finally, following the issuance of a 
SOC in August 1996, the veteran filed a new VA Form 9 in 
September 1996, in which he indicated that he did not want a 
hearing before a member of the Board, but that he did want a 
hearing before an officer at the RO.  

While the initial VA Form 9 might have been construed to 
evidence some interest on the part of the veteran in a 
hearing before the Board at the local RO, the Board finds 
that the September 1996 VA Form 9 clearly did not evidence 
such an interest and subsumed the earlier request.  Thus, the 
Board finds that the remand of this matter for the purpose of 
scheduling a hearing before a member of the Board is not 
warranted.  

The Board further observes that in the August 1996 SOC, the 
RO addressed the fact that various additional claims raised 
by the veteran in his July 1996 VA Form 9 had all been 
previously adjudicated, and that the veteran was beyond any 
applicable time periods in which to appeal.  Among these 
claims was a claim for service connection for hypertension as 
secondary to calculus of the left kidney and ureter with 
pyelonephritis that the RO correctly observed had been denied 
by the Board in the Board decision of January 1996.  However, 
the Board must point out that in the introduction of that 
Board decision, the Board specifically referred the issue of 
entitlement to service connection for hypertension on a 
direct basis to the RO to determine whether the February 1988 
rating decision denied service connection for hypertension on 
a direct basis, and, if so, to effect proper notice of that 
decision.  As the record does not reveal that the RO made any 
such determination or otherwise clarified this matter, this 
issue is again referred back to the RO for appropriate 
action.  

Finally, the Board finds that further development is 
necessary with respect to the issue of entitlement to an 
increased evaluation for chronic pharyngitis with 
tonsillectomy.  This issue will be addressed more fully in 
the Remand portion of this decision.


FINDINGS OF FACT

1.  Recent diagnostic examination for calculus of the left 
kidney or ureter are negative; it has been many years since 
passage of a left nephrolith; the appellant has not had an 
attack of renal colic for many years, or of pyelonephritis 
since service, nor is therapy required for treatment or 
management of left kidney stones.

2.  Calculus of the left kidney and ureter are manifested by 
symptoms in an unexceptional disability picture.

3.  During the period of July 10, 1991 to January 27, 1992, 
service-connected calculus of the right kidney was manifested 
by a small stone with an occasional attack of colic in an 
unexceptional disability picture.

4.  Following the passage of a right kidney stone sometime 
prior to 1993, service-connected calculus of the right kidney 
was manifested by symptoms in an unexceptional disability 
picture that did not more nearly approximate occasional 
attacks of colic or require therapy for treatment or 
management of right kidney stones.  


CONCLUSIONS OF LAW

1.  A compensable evaluation for calculus of the left kidney 
and ureter with pyelonephritis is not warranted.  38 U.S.C.A. 
§ 1155, 5107(a) (West 1991 & Supp. 1998); 38 C.F.R. §§3.321, 
4.31, 4.115, Diagnostic Codes 7508, 7509 (1998).

2.  The schedular criteria for a "staged" 10 percent rating 
between July 10, 1991 and the last diagnostic evidence of a 
small right kidney stone on January 27, 1992, for calculus of 
the right kidney based upon an original claim have been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.7, 4.115, 
Diagnostic Codes 7508, 7509 (prior to 1994); Fenderson v. 
West, 12 Vet. App. 119 (1999).

3.  A compensable evaluation for calculus of the right kidney 
after January 27, 1992 is not warranted.  38 U.S.C.A. § 1155, 
5107(a); 38 C.F.R. §§ 4.31, 4.115, Diagnostic Codes 7508, 
7509 (1998 and prior to 1994).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The Board notes that the claim is well grounded and 
adequately developed.  38 U.S.C.A. § 5107(a); Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).

Disability evaluations are determined by the application of a 
schedular rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The rating schedule recognizes that a veteran's disability 
evaluation may require reratings in accordance with changes 
in his condition.  It is thus essential, in evaluating a 
disability, that it be viewed in relation to its history.  38 
C.F.R. § 4.1.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

Pyelonephritis is rated as hydronephrosis.  38 C.F.R. 
§ 4.115, Diagnostic Code 7504 (prior to 1994).  Effective 
1994, pyelonephritis is rated as renal dysfunction or urinary 
tract infection, whichever is predominant.  38 C.F.R. 
§ 4.115b, Diagnostic Code 7504 (from 1994).

Voiding dysfunction is rated as leakage, frequency, or 
obstruction.  A 20 percent evaluation is assigned for leakage 
that requires the wearing of absorbent materials which must 
be changed less than two times per day.  A 40 percent 
evaluation is assigned for leakage that requires wearing of 
absorbent materials which must be changed 2 to 4 times per 
day.  A 60 percent evaluation is assigned for leakage that 
requires the wearing of absorbent materials which must be 
changed more than four times per day.  38 C.F.R. § 4.115a 
(from 1994).

A 10 percent rating is warranted for urinary frequency with 
the daytime voiding interval between 2 and 3 hours, or 
awakening to void 2 times per night.  A 20 percent rating is 
warranted for urinary frequency, with the daytime voiding 
interval between 1 and 2 hours, or awakening to void 3 to 4 
times per night.  A 40 percent rating is warranted for 
daytime voiding interval less than one hour, or awakening to 
void five or more times per night.  38 C.F.R. § 4.115a (from 
1994).

Obstructive voiding that requires intermittent or continuous 
catheterization is assigned a 30 percent evaluation.  A 10 
percent evaluation is assigned when obstructive voiding is 
manifested by marked obstructive symptomatology (hesitancy, 
slow or weak stream, decreased force of stream), with one or 
a combination of the following: post void residuals greater 
than 150 cc; uroflowmetry-markedly diminished peak flow rate 
(less than 10 cc); recurrent urinary tract infections 
secondary to obstructions; or stricture disease requiring 
periodic dilation every two to three months.  Obstructive 
symptomatology, with or without stricture disease, requiring 
dilation one to two times a year is assigned a noncompensable 
evaluation.  38 C.F.R. § 4.115a (from 1994).

Renal dysfunction that requires regular dialysis, or 
precludes more than sedentary activity from one of the 
following: persistent edema and albuminuria; or BUN more than 
80mg%; or creatinine more than 8mg%; or markedly decreased 
function of kidney or other organ systems, especially 
cardiovascular, is assigned a 100 percent evaluation.  Renal 
dysfunction manifested by persistent edema and albuminuria 
with BUN 40 to 80mg%, or creatinine 4 to 8mg%, or generalized 
poor health characterized by lethargy, weakness, anorexia, 
weight loss, or limitation of exertion, is assigned an 80 
percent evaluation.  Renal dysfunction resulting in 
albuminuria with some edema, or definite decrease in kidney 
function, or hypertension at least 40 percent disabling under 
diagnostic code 7101 is assigned a 60 percent evaluation.  
Renal dysfunction manifested by constant or recurring albumin 
with hyaline and granular casts or red blood cells, or 
transient or slight edema or hypertension at least 10 percent 
disabling under diagnostic code 7101 is assigned a 30 percent 
evaluation.  Renal dysfunction that has albumin and casts 
with a history of acute nephritis, or hypertension that is 
non-compensable under diagnostic code 7101, is assigned a 
noncompensable evaluation.  38 C.F.R. § 4.115a (from 1994).

Nephrolithiasis is rated as hydronephrosis (calculus in 
kidney required; staghorn or multiple stones filling pelvis 
of kidney, rate 30 percent).  38 C.F.R. § 4.115, Diagnostic 
Code 7508 (prior to 1994).

Nephrolithiasis (presence of renal calculi) is rated as 
hydronephrosis, except for recurrent stone formation 
requiring one or more of the following: 1. diet therapy 2. 
drug therapy 3. invasive or non-invasive procedures more than 
two times/year warrants a 30 percent evaluation.  38 C.F.R. § 
4.115b, Diagnostic Code 7508 (from 1994).

Hydronephrosis, mild, only an occasional attack of colic, not 
infected and not requiring catheter drainage, warrants a 10 
percent evaluation.  38 C.F.R. § 4.115b, Diagnostic Code 7509 
(1998, no change in 1994).

Where a law or regulation changes after the claim has been 
filed or reopened before administrative or judicial process 
has been concluded, the version most favorable to the veteran 
applies unless congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary did so.  
Karnas v. Derwinski, 1 Vet. App. 308, 311 (1991); Marcoux v. 
Brown, 10 Vet. App. 3 (1996).

The history of the subject disabilities shows that the 
veteran was originally granted service connection for 
calculus of the left kidney and ureter and assigned a 
noncompensable evaluation by a rating decision in August 
1957, effective June 1957, based on service medical records.  
Service medical records were found to show that in October 
1951, the veteran was hospitalized for genitourinary (GU) 
complaints and there was a diagnosis of calculus of the left 
ureter which was spontaneously passed, calculus of the 
kidney, and pyelonephritis, left, which was cured.  On 
discharge from the hospital, the veteran was noted to have 
returned to full duty.

The record reveals the appellant has complained of left flank 
pain repeatedly since 1964.  Multiple administrations of 
intravenous pyelogram (IVP) and kidney, ureter, bladder (KUB) 
studies have been consistently negative for left kidney 
stones from 1964.  The appellant has repeatedly reported, 
years after the alleged fact, multiple passages of kidney 
stones, but records contemporaneous with the alleged 
instances are silent as to the passage of stones.  The 
medical records reveal episodes of the prescriptions of 
antibiotics for complaints of urinary symptoms, although the 
contemporaneous medical records have been negative for 
microorganism on urinalysis or culture diagnostic of urinary 
tract infection.

On treatment at Brooks General Hospital, circa 1963 and 1964 
(undated outpatient records received by VA in April 1964), 
the appellant stated he had not passed a stone since 1951.  
April 1964 IVP, urinalysis and urine culture were all normal.
 
On VA examination in June 1966, the appellant complained of 
left flank pain.  IVP was negative.  The diagnosis was 
calculi of the left kidney and ureter with pyelonephritis, by 
history.

VA outpatient records of March 1968 show complaints of pain 
in the left kidney.  In April 1975, it was noted there had 
been no spontaneous passage of stones or gross hematuria 
since service.  Later that month, an IVP found no evidence of 
infection, obstruction or parenchymal mass.  The ureters had 
a normal course; laboratory findings were normal.

On VA examination in June 1975, the appellant reported kidney 
infections twice a year.  Objective examination was normal.

The appellant was hospitalized at Audie Murphy VA Hospital in 
July 1976 for complaints and treatment unrelated to his GU 
complaints.  VA outpatient records from April 1978 reveal 
that urinalysis at this time was negative, and in October 
1978, the appellant complained of multiple urinary symptoms.  
Examination revealed a somewhat enlarged prostate.  The back 
was tender to palpation at the left flank.  On referral to 
urology clinic, no GU pathology was found.

On VA hospitalization in July 1981, the appellant had normal 
IVP and excretory urogram.  The urology department gave the 
appellant, "a clean bill of health as far a GU examination 
was concerned."  Outpatient records of August 1984 showed 
continued complaint of left flank pain.  The diagnosis was 
renal calculus and renal disease, previously.

The appellant was hospitalized at Kerrville VA Medical Center 
(VAMC) in July 1985.  He reported he had last passed a stone 
at Audie Murphy VAMC, but he did not say when, and IVP was 
interpreted as normal.  X-rays showed no recurrence of renal 
stone.

On VA hospitalization in February 1988 for complaints of 
lower abdominal pain, frequency and burning on urination and 
lumbosacral pain, urinary tract infection was ruled out by 
urinalysis and culture, and kidney stones were ruled out by 
KUB and by IVP, which was unclear regarding the left kidney 
collecting system.

In March 1989, the appellant was seen by R. D. L., M.D., and 
had private IVP, prostate ultrasound and cystoscopy on 
referral.  He reported a history of being instrumented twice 
for stricture in service and that he had passed three kidney 
stones.  The IVP suggested a small, 2 millimeter (mm) 
calculus in the upper pole of the right kidney, with good 
excretion and no obstruction.  The sonogram revealed an 
enlarged prostate and a small, asymptomatic calcification of 
the left kidney, and the right kidney stone.  The cystogram 
revealed urine retention in the bladder and urethral 
stricture.

On VA examination in April 1989, the examiner found no 
consistent evidence of left urolithiasis and no evidence of 
pyelonephritis.  A small right kidney stone was noted.  On VA 
hospitalization in April 1989, a history of nephrocalcinosis 
was noted.  The urology department reviewed the appellant's 
medical records, including the April 1989 private IVP, and 
concurred there was a small, asymptomatic right kidney stone.
 
On VA outpatient treatment in August 1990, the appellant 
complained of intermittent bilateral flank pain, and reported 
he had last passed a stone three years ago, but denied recent 
passage of a stone.  The impression was urinary tract 
infection.  

On VA examination in October 1990, the examiner noted he had 
last seen the appellant in July 1989, and the appellant 
stated he had passed no stones since then.  On examination 
the diagnoses were negative left kidney or ureter calculus; 
negative pyelonephritis; calculus, right kidney, small, 
asymptomatic.  

VA outpatient records reveal that the appellant had an IV 
urogram with nephrograms in November 1990, which were deemed 
of fair quality, and which indicated no significant 
abnormality.  He subsequently gave a history of passing his 
last stone in 1986.

A VA sonogram on January 27, 1992 revealed a probable small 
stone in the right kidney and no hydronephrosis.

On VA examination in June 1992, the appellant gave a history 
of passing four stones since 1951.  The examiner commented he 
could find no documentation in the record for the passage of 
those stones.  The examiner noted hospitalization in 1985 for 
an episode of renal colic.  Also noted were negative February 
1988 workup for urolithiasis and April 1989 IVP that was 
positive for small right renal calculus.  The veteran 
reported that he was currently on antibiotics for presumed 
urinary tract infection, although the examiner noted that the 
records did not show a positive urine culture in the recent 
past.  The appellant's main complaints were of back pain, 
urinary urgency, frequency and incontinence, and examination 
revealed no evidence of urethral discharge.  Urinalysis and 
chemistries were negative.

The examiner diagnosed asymptomatic right renal calculus, 
with a history of left renal and ureteral calculus 
complicated by pyelonephritis in service.  He commented that 
since that time, there had been no documented attacks of 
pyelonephritis, and that "[w]hile the right renal calculus is 
part of the general process of nephrolithiasis, this has been 
relatively asymptomatic since the initial presentation in 
1951."

The examiner further commented that at its onset in 1951, the 
left renal calculus apparently did not require surgical 
intervention, passed spontaneously, and as previously stated, 
was not a recurrent problem as per the documentation in the 
veteran's record.

There was no stone found by KUB in July 1992.  In August 
1992, the appellant was seen for complaints of bilateral 
flank pain, right greater than left, with radiation to the 
right groin, for three days.  There was no gross hematuria.  
There was right costovertebral angle tenderness, right flank 
pain with palpation, heme-positive stool and enlarged 
prostate.  The right renal calculus by sonogram in October 
1991 was noted.  It was also noted that all urine cultures 
and urinalyses in the chart were negative.  There were no 
stones found by IVP and KUB in October 1992.  February 1993 
IVP and KUB showed no stones.  

A June 1993 statement from Dr. L. indicated he was still 
seeing the appellant for genitourinary complaints.  It was 
noted that the veteran was examined in March 1993, at which 
time he complained of post void dribble, nocturia x 2, and 
pain in the right lower quadrant and right sacroiliac area.  
Clinical examination showed moderate benign prostatic 
hypertrophy (BPH).  He was advised on IVP, uroflowmetry, and 
prostate sonogram.

VA outpatient records reveal that in November 1993, IVP was 
normal and that there were no stones.  The impression was 
history of renal stones, and it was noted that while the 
veteran claimed to still have a stone, the examiner did not 
find any evidence of a stone on the previous two IVP's or on 
current KUB.  The examiner also noted that there was no 
evidence of urinary tract infection.

VA outpatient medical records for the period of December 1994 
to August 1995 reflect that in January 1995, the veteran 
complained of dysuria and frequency for the previous two 
days.  There was also questionable blood in his urine that 
morning, but the veteran denied fever or abdominal pain.  The 
assessment was urinary tract infection and prostatitis.  In 
February 1995, it was noted that the veteran had a history of 
renal stones and mild prostatism.  In May 1995, it was again 
noted that the veteran had a history of kidney stones which 
had reportedly passed with medication.  The diagnosis 
included microhematuria and history of stones.  In August 
1995, the veteran reported some obstructive symptoms for 
which he was placed on medication with improvement.  No 
stones were noted.  At the end of the month, it was noted 
that the urinary obstructive symptoms had improved since 
starting "Proscar."  

In January 1996, the Board granted service connection for 
calculus of the right kidney, and in a rating decision that 
same month, the RO granted service connection for this 
disability effective July 10, 1991, the date the veteran's 
service representative addressed the issue of service 
connection for calculi of the right kidney in a VA Form 1-
646.

VA outpatient records from January and February 1996 reflect 
that in January 1996, it was noted that the veteran had had a 
questionable urinary tract infection two weeks earlier, but 
there was no finding of any renal or ureter stones or that 
such infection was related to prior episodes with stones or a 
previous case of pyelonephritis.  In February 1996, it was 
noted that the veteran had a history of stones in the past 
and was currently negative for microhematuria.  

A May 1996 VA medical examination revealed that the veteran 
reported a history of having had left kidney stones on three 
occasions which subsequently passed.  He further reported 
that in 1989, a VA IVP revealed a small stone in the right 
kidney, and that he had been followed on a regular basis in 
1992, 1995, and at the time of this examination.  His next 
appointment was in June 1996.  The veteran indicated that he 
had some difficulty passing urine and that there was some 
enlargement of the prostate for which he took antibiotics.  
He further indicated that his pyelonephritis was controlled 
by recurrent antibiotics when necessary.  Physical 
examination revealed a mildly large prostate for the 
veteran's age.  The final diagnosis included history of 
kidney stones on the left and more recently on the right.  It 
was further indicated that there had been no symptoms of 
kidney stones in the past 2 years, although the veteran was 
being followed carefully at Audie L. Murphy Memorial 
Veteran's Hospital because of pyelonephritis and prostatitis.  

At the veteran's personal hearing in February 1997, the 
veteran testified that a kidney stone on his right side was 
identified between 1989 and 1993 (transcript (T.) at p. 6).  
He was given medication for it and it subsequently passed (T. 
at p. 6).  When he was last "scoped" in 1992 or 1993, it 
was apparently noted that the stone had passed (T. at p. 6-
7).  The veteran had difficulty with urination and occasional 
sharp pain that he attributed to his service-connected 
disabilities (T. at pp. 6-7).  He believed that he passed the 
right kidney stone in 1991 or 1992 (T. at p. 7).  He had 
experienced pain in his left and right flank since the 
passage of that stone (T. at pp. 7-8).  The veteran also 
indicated that he had problems with burning or painful 
urination and he believed that the area in which the stones 
had been found was inflamed (T. at p. 8).  The veteran stated 
that he was currently taking antibiotics for his kidneys (T. 
at p. 9).  


II.  Analysis

The Board has reviewed the evidence with respect to these 
claims, and first recognizes that the veteran has not 
contended that he currently has renal calculi, only that he 
currently has kidney problems that present disability that 
should be compensably rated.  He has also neither alluded to 
nor provided any medical evidence of ongoing ureteral 
calculus.  The veteran is not service-connected for all 
kidney disability, only for renal calculi and pyelonephritis 
associated with the left kidney.  In this regard, the Board 
notes that calculus of the left kidney and ureter and 
calculus of the right kidney are currently both rated under 
38 C.F.R. § 4.115b, Diagnostic Code 7508 for nephrolithiasis, 
which is rated as hydronephrosis without recurrent stone 
formation requiring therapy or treatment.  The rating 
criteria found in this Diagnostic Code prior to 1994 
similarly provided for nephrolithiasis to be rated as 
hydronephrosis unless there was a "calculus in kidney; 
staghorn or multiple stones filling pelvis of kidney."  
Consequently, as the Diagnostic Code for hydronephrosis 
remained unchanged with the revisions to the rating criteria 
in 1994, and as there is no evidence of stone formation since 
1992 as to either disability, the Board finds the Diagnostic 
Code for hydronephrosis is the appropriate Code for 
consideration as to each of the subject claims.  As there has 
been no diagnosis of pyelonephritis as to either service-
connected disability since service, the Board finds that the 
rating criteria for this condition are currently not for 
application.  However, additional consideration of these 
criteria will be addressed more fully below.

With respect to the veteran's calculus of the left kidney and 
ureter and the status of the veteran's calculus of the right 
kidney since January 27, 1992, it is first noted that 
38 C.F.R. § 4.115b provides a 10 percent rating for "[o]nly 
an occasional attack of colic, not infected and not requiring 
catheter drainage," and that even if the Board were to 
accept one of the veteran's consultations in 1995 or 1996 for 
GU complaints as an attack of colic, there has been no 
medical evidence linking such episodes with the veteran's 
service-connected calculus of the left kidney and ureter with 
pyelonephritis or any calculus of the right kidney after 
January 27, 1992.  While the veteran is competent to describe 
subjective symptoms, where those subjective complaints may 
have many causes he is not competent to link them to an 
underlying disability.  In this case, there is no competent 
medical evidence of record providing the essential link to 
establish that the veteran meets the requirements for a 
compensable evaluation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

In addition, because the evidence shows no current renal or 
voiding dysfunction associated with the veteran's left kidney 
disability, even if there were a recent diagnosis of 
pyelonephritis, there would is no basis on which to provide 
an increased evaluation for this condition under Diagnostic 
Code 7504, which provided for the rating of pyelonephritis as 
hydronephrosis prior to 1994, and as renal dysfunction or 
urinary tract infection, whichever is predominant, after 
1994.  See 38 C.F.R. § 4.115a and 4.115b, Diagnostic Code 
7504.  There is no basis for a compensable evaluation for 
calculus of the left kidney and ureter with pyelonephritis or 
calculus of the right kidney after January 27, 1992, and 
given the above fundamental facts, the benefit of the doubt 
doctrine is not for application because the overwhelming 
weight of the evidence is against the claims.

In summary, while there has been persistent GU findings and 
complaints, the Board notes that the veteran has been treated 
for prostatitis during the same period, and that medical 
evidence has not related those findings and complaints to 
service-connected disability, except as to the small right 
kidney stone that was documented over the period of July 10, 
1991 to January 27, 1992, and which was accompanied by other 
GU complaints.  Reviewing this record in light of Fenderson, 
there is no basis for assignment of a compensable evaluation 
for calculus of the right kidney after January 27, 1992 in 
light of the analysis noted above.  Consequently, the only 
remaining question is whether the findings of a right kidney 
stone and other GU complaints during the period of July 1991 
to January 27, 1992 is sufficient to support the assignment 
of a "staged" under Diagnostic Code 7509.  The Board views 
this as a very close call in light of the lack of any 
findings of colic attributable to the right kidney stone or 
any GU complaints or findings being related to the right 
kidney stone during this time period.  Resolving doubt in 
favor of the claimant, however, the Board concludes that a 
"staged" rating of 10 percent under Diagnostic Code 7509 
for calculus of the right kidney may be assigned specifically 
for the period of July 10, 1991 to January 27, 1992. 

The Board does not find that the veteran is entitled to an 
increased evaluation for calculus of the left kidney and 
ureter with pyelonephritis and calculus of the right kidney 
under 38 C.F.R. § 3.321.  The Board cannot conclude that the 
disability picture as to these disabilities is so unusual or 
exceptional, with such related factors as frequent 
hospitalization and marked interference with employment, as 
to prevent the use of the regular rating criteria.  38 C.F.R. 
§ 3.321(b).  While the record does reflect consultations for 
GU complaints at regular intervals, there has been no recent 
or frequent hospitalization for these disabilities.  In 
summary, the Board finds that the record does not indicate an 
exceptional or unusual disability picture so as to warrant an 
extraschedular rating, and that consequently, a higher rating 
on an extraschedular basis for either disability is not 
warranted.

The Board notes that with respect to the veteran's service-
connected calculus of the right kidney, this determination is 
based not only upon the current level of disability produced 
by this disability, but on the level of disability from July 
1991, the effective date of the grant of service connection 
by the RO in the rating decision of January 1996.  See 
Fenderson v. West, supra.  Should the severity of either of 
these disabilities increase in the future, he may apply for 
an increased rating.


ORDER

An increased ("staged") rating of 10 percent for calculus 
of the right kidney for the period of July 10, 1991 to 
January 27, 1992, is granted.  A compensable evaluation for 
calculus of the right kidney after January 27, 1992 is 
denied. 

An increased rating for calculus of the left kidney and 
ureter with pyelonephritis, is denied.


REMAND

With respect to the issue of entitlement to an increased 
evaluation for chronic pharyngitis with tonsillectomy, while 
the Board notes that the RO has already provided the veteran 
with the new applicable rating criteria for respiratory 
disorders which came into effect in 1996, the veteran has 
recently complained that his condition has worsened (T. at 
pp. 4-5), and his most recent examination in May 1996 was 
prior to the effective date of the new criteria.  The Board 
also notes that the duty to assist the veteran in obtaining 
and developing facts and evidence to support his claim 
includes obtaining an adequate VA examination.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  Consequently, the Board 
finds that the veteran should be scheduled for a new VA 
medical examination to assess the current severity of this 
service-connected disability in light of the new rating 
criteria found in 38 C.F.R. § 4.97 (1998).  

As the RO will be readjudicating this issue following the 
completion of the requested development, the Board would 
point out that in the case of Rhodan  v. West, 12 Vet. App. 
55 (1998), the United States Court of Appeals for Veterans 
Claims (previously known as the United States Court of 
Veterans Appeals prior to March 1, 1999, hereafter "the 
Court") held that 38 U.S.C.A. § 5110(g) (West 1991) 
prohibited the retroactive application of the revised 
criteria for rating mental disorders to award or increase a 
disability rating prior to the effective date of "the Act or 
administrative issue."  Accordingly, the Court held that 
"for any date prior to November 7, 1996, the Board could not 
apply the revised mental disorder rating schedule to a 
claim."  12 Vet. App. at 57.  Consequently, pursuant to 
Rhodan, it is likely that the effective date of an increased 
rating under the revised criteria for respiratory disorders 
could not be awarded prior to October 7, 1996, the effective 
date of the change in the rating criteria.

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claims 
and to ensure full compliance with due process requirements, 
the case is remanded to the RO for the following development:

1.  The RO should obtain any recent 
pertinent medical records from all 
medical care providers who have treated 
the veteran for chronic pharyngitis with 
tonsillectomy.  If there are such 
records, said records should be obtained 
and associated with the claims folder.

2.  The RO should then arrange for an 
examination by an appropriate specialist 
to determine the nature and severity of 
the veteran's chronic pharyngitis with 
tonsillectomy.  All indicated studies 
must be conducted.  The claims file, or 
copies of pertinent documents located 
therein, and a copy of this remand, must 
be made available to and reviewed by the 
examiner in conjunction with the 
examination.  The examiner should record 
pertinent medical complaints, symptoms, 
and clinical findings, and with respect 
to the veteran's chronic pharyngitis with 
tonsillectomy.  The examiner should also 
identify the level of functional 
impairment associated with the disability 
shown.  In addition, it is requested that 
the examiner provide responses to the 
following:

(a) Is this disability manifested by 
hoarseness, with thickening or nodules of 
cords, polyps, submucous infiltration, or 
pre-malignant changes on biopsy?

(b) Is this disability manifested by 
stricture or obstruction of the pharynx 
or nasopharynx?

(c) Is this disability manifested by a 
lack of soft palate secondary to trauma, 
chemical burn, or granulomatous disease?

(d) Is this disability manifested by 
paralysis of the soft palate with 
swallowing difficulty and speech 
impairment?

Any opinions expressed must be 
accompanied by a complete rationale.  If 
an opinion can not be expressed without 
resort to speculation, the examiner 
should so indicate.

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim as 
the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  Moreover, the 
governing regulation provides that 
failure to report without good cause for 
an examination in conjunction with a 
claim for an increased rating will result 
in the denial of the claim.  38 C.F.R. 
§ 3.655 (1998); Connolly v. Derwinski, 1 
Vet. App. 566 (1991).

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed in its entirety.  In 
particular, the RO should ensure that the 
requested examination report is in 
compliance with this remand and if it is 
not, the RO should implement corrective 
procedures.

4.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the claim for an 
increased evaluation for chronic 
pharyngitis with tonsillectomy based on 
all applicable old and new rating 
criteria.  In light of the above 
discussion as to the likelihood that the 
new rating criteria for respiratory 
disorders would not apply prior to 
October 7, 1996, the RO may evaluate the 
disability prior to October 7, 1996, 
under the criteria in effect prior to 
October 7, 1996, and then evaluate the 
disability after October 7, 1996 under 
both the old and the new criteria, and 
assign the rating under the criteria 
which is most favorable.

5.  Thereafter, the RO should again 
review the record.  If the benefits 
sought on appeal remain denied, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case, and given the applicable time 
to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.  The appellant need take no action 
until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals


 

